          Case 1:20-cv-02331-RCL Document 5 Filed 08/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LEZMOND CHARLES MITCHELL                   :
                                           :
                      Plaintiff,           :
                                           :
               v.                          :       Civil Action No. 20-02331 RCL
                                           :
WILLIAM P. BARR, et al.                    :       CAPITAL CASE
                                           :
                      Defendants.          :       EXECUTION SCHEDULED FOR
                                           :       AUGUST 26, 2020
                                           :
                                           :       Time: 6:00 p.m. EST


                                    NOTICE OF ERRATA

       Plaintiff Lezmond Mitchell inadvertently omitted the Notice of Related cases. Please

note the following related cases:

       United States of America v. Lezmond Mitchell, D. AZ Case No. 01-CR-1062 DGC

       (Associated Appeals: Ninth Circuit Case Nos. 03-99010, 20-99009)

       Lezmond Mitchell v. United States of America, D. AZ Case No. 09-CV-8089-DGC

       (Associated Appeals: Ninth Circuit Case Nos. 11-99003, 18-17031)

       Lezmond Mitchell v. United States of America, D. AZ Case No. 20-CV-8217 DGC

       (Associated Appeals: Ninth Circuit Case No. 20-99010)

                                                   Respectfully submitted,

                                                   CUAUHTEMOC ORTEGA
                                                   Interim Federal Public Defender

DATED: August 25, 2020                         By: /s/ Jonathan C. Aminoff
                                                   JONATHAN C. AMINOFF
                                                   Deputy Federal Public Defender

                                                   Counsel Lezmond Charles Mitchell



                                               1
           Case 1:20-cv-02331-RCL Document 5 Filed 08/25/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

United States District Court for the District of Columbia using the CM/ECF system on August

25, 2020. Notice of this filing will be sent by email to all parties that are registered users,

including counsel for the Defendants listed below; and the filing may be accessed through the

Court’s CM/ECF System.




DATED: August 25, 2020                                   /s/ Jonathan C. Aminoff
                                                        JONATHAN C. AMINOFF
                                                        Deputy Federal Public Defender
                                                        Office of the Federal Public Defender
                                                        321 E. 2nd Street
                                                        Los Angeles, CA 90012
                                                        (213) 894-5374
                                                        Jonathan_Aminoff@fd.org

                                                        Counsel for Lezmond Charles Mitchell




                                                   2
